Citation Nr: 0505349	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-15 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back disorder 
and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from September 1988 to May 
1999.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the July 2002 rating decision adjudicated this matter 
on a de novo basis, the Board's review of the claims file 
reflects that the regional office (RO) previously denied 
service connection for a low back disorder in a March 2000 
rating decision that was not appealed.  Consequently, 
pursuant to Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996), 
the Board must address this claim on a new and material 
evidence to reopen basis.  The Board has therefore 
recharacterized the claim on appeal to comport with its 
correct procedural status.  The Board further notes that such 
action could not be considered prejudicial to the veteran, as 
the RO afforded the veteran with greater evidentiary review 
than that to which he may have been entitled.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  A claim for service connection for a low back disorder 
was denied by a March 2000 rating decision which was not 
appealed.

2.  The evidence submitted since the March 2000 rating 
decision pertinent to the claim for service connection for a 
low back disorder was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  

3.  Low back strain is related to active service.


CONCLUSIONS OF LAW

1.  The March 2000 rating decision which denied a claim for 
service connection for a low back disorder is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2004).

2.  New and material evidence has been submitted since the 
March 2000 rating decision with respect to the claim for 
service connection for a low back disorder, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156, 20.1103 (2004).

3.  Low back strain was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that while additional evidence 
has been received in this matter without the RO's initial 
review of that evidence and the Department of Veterans 
Affairs (VA) may not be in complete compliance with every 
aspect of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002) (VCAA), 
with respect to this claim, the Board has determined that new 
and material evidence has been received to reopen the claim, 
and that the evidence now supports a grant of the benefits 
sought.  Consequently, any lack of initial review of newly 
received evidence by the RO or lack of notice and/or 
development under the VCAA cannot be considered prejudicial 
to the veteran, and remand for such initial review, notice 
and/or development would be an unnecessary waste of VA time 
and resources.


I.  Whether New and Material Evidence has been Received to 
Reopen the Claim 

The record reflects that a March 2000 rating decision denied 
service connection for a low back disorder.  The record does 
not reflect that the veteran filed a timely notice of 
disagreement with this rating decision.  Accordingly, it 
became final when the veteran failed to perfect his appeal of 
that decision within the statutory time limit.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  As such, his claim for 
service connection for a low back disorder may only be 
reopened if new and material evidence is submitted.  In this 
instance, since the March 2000 rating decision denied service 
connection for a low back disorder on the basis that symptoms 
in service were acute and left no residual disability, the 
Board finds that new and material evidence would consist of 
current findings or diagnoses of back disability and/or 
evidence linking current disability to service.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

The Board also finds its determination to be consistent with 
the recently revised version of 38 C.F.R. § 3.156, since the 
new provision defines "material" as evidence of any 
unestablished fact necessary to substantiate the claim, and 
the existence of current findings of low back disability 
together with an opinion linking current back disability to 
service would clearly constitute evidence of facts necessary 
to substantiate the veteran's claim.

In this regard, the evidence received since the previous 
final denial includes VA treatment records over the period of 
August 1999 to March 2003, which reflect multiple episodes of 
complaints and treatment for low back problems manifested by 
spasm and other objective findings, and a private medical 
opinion dated in April 2002, which although not identifying a 
specific back disorder, does unequivocally link the veteran's 
current back condition to the veteran's active duty.  

Consequently, as to the veteran's claim for service 
connection for a low back disorder, the Board finds that the 
additional evidence was not previously submitted, relates to 
unestablished facts necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board concludes that the claim for service connection for a 
low back disorder is reopened.


II.  Decision on the Merits of the Claim 

Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  To 
establish chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2004).  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
established that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service medical records reflect that the veteran did not 
identify any history of back problems at the time he entered 
the service, and relevant examination at that time revealed 
negative findings.  However, a service medical record entry 
dated in August 1992, reflects that the veteran's complaints 
included low back pain for the previous two to three days.  
Thereafter, while back complaints in January 1994 were found 
to be related to constipation, in late March 1997, the 
veteran again sought treatment for low back pain.  The 
diagnosis was low back pain, mechanical.  Two weeks later, it 
was noted that the veteran was still symptomatic, and the 
assessment was low back pain, chronic, mechanical.

One week later, the veteran was instructed on proper 
techniques to use to avoid spinal injuries, and at the end of 
April 1997, the veteran noted that he attended back school 
the previous week, but continued to complain of increased 
back pain during rotation and prone push-ups localized to the 
L2/L3 region.  It was further noted that the veteran had been 
on light duty since the end of March.  The veteran reported 
increased pain with prolonged positions and that he could not 
engage in activities such as basketball and volleyball.  It 
was determined that the veteran had been making progress with 
minimal limitation of motion and decreased pain.  In the 
middle of April, physical therapy was discontinued.

At the veteran's separation examination in November 1998, the 
veteran complained of recurrent back pain.  He more 
specifically stated that his low back was tight, sore, and 
"pops" when standing and sitting for prolonged periods.  

An additional service medical record entry for January 1999 
indicates that the veteran complained of a recurrence of 
chronic low back pain for which he received physical therapy 
at G. L. for about two years.  Examination of the back 
revealed spasm on the right side greater than the left, and 
the assessment was back spasm.

A VA outpatient record from November 1999 reflects that the 
veteran's complaints included back pain for the previous two 
years, and that he had also sustained some injury to his back 
two weeks earlier.  He stated that his back pain was not 
worse, but not improving either.  The assessment included 
backache, mild trauma, thoracic spine tenderness, doubt 
fracture, probably mild contusion, resolving.  

VA spine examination in December 1999 revealed that while the 
veteran complained of mild aching in the lower back for the 
previous two years, there was currently no spasm and that the 
veteran was slightly stiff but comfortable with motion of the 
spine.  The impression was history of back pain.  

VA outpatient records from March 2001 to March 2002 reflect 
that the veteran continued to complain of occasional back 
pain.  

A private medical statement from Dr. P. indicates this 
physician's review of the veteran's back problems as reported 
in service medical records, and her opinion that it was 
possible as likely as not, that the veteran's current low 
back condition had its early onset while on active duty in 
the military.

VA spine examination in June 2002 revealed that the veteran 
continued to note some pain in his lower back of a 
nonradiating character.  Examination revealed no muscle 
spasm.  It also indicated that the veteran could flex to 
about 80 degrees, extend to 20 degrees, and lateral bend to 
30 degrees, bilaterally.  The impression was history of low 
back strain.

VA treatment records from June and July 2003 reflect that in 
early July 2003, the veteran was referred for physical 
therapy for evaluation and an exercise regimen secondary to 
low back pain.  The veteran stated that he had had this pain 
since military service.  He described it as a dull ache with 
intermittent stabbing sensation.  Examination revealed muscle 
tightness with end ranges of flexion and right rotation.  
Minimal spasm was noted in the bilateral lumbar paraspinals.  
At the end of July, it was noted that the veteran still 
complained of low back pain.  


Analysis

The Board has carefully reviewed the evidence of record, and 
first notes that although VA physician, Dr. S., did not 
apparently find sufficient findings to warrant a diagnosis of 
any back disorder in December 1999 or June 2002, the Board 
notes that no spasm was identified by Dr. S. at the time of 
either of his examinations.  However, there was evidence of 
back spasm at the time of the veteran's last in-service 
examination in January 1999, the veteran continued to 
complain of occasional back pain from March 2001 to March 
2002, and VA treatment records from July 2003 reflect that 
examination revealed muscle tightness with end ranges of 
flexion and right rotation and some spasm in the bilateral 
lumbar paraspinals.  Therefore, the Board will give the 
veteran the benefit of the doubt, and conclude that low back 
strain is not demonstrated by history only, and that the 
overall record supports the conclusion that the veteran 
currently suffers from low back strain.  

In addition, a private physician, Dr. P., noted her review of 
the veteran's service medical records, and opined in her 
letter of April 2002 that it was possible as likely as not, 
that the veteran's current low back condition had its early 
onset while on active duty in the military.  In this regard, 
while it is true that Dr. P. did not identify the specific 
back disorder that she believed had its onset during the 
veteran's active service, the Board notes that the veteran 
has primarily demonstrated symptoms of some limitation of 
motion and muscle spasm both during and after service.  Thus, 
the Board finds that it is reasonable to assume that when 
referring to the veteran's low back disability, Dr. P. is 
referring to these symptoms, which are consistent with a 
mild, chronic low back strain.

Therefore, the Board finds that the veteran suffers from a 
chronic low back strain that has been linked to service by 
competent medical evidence.

Although the Board again recognizes that Dr. S. apparently 
did not find current low back disability at the time of his 
examinations of the veteran, the Board does not find such 
opinion to be significantly persuasive in light of multiple 
complaints during service, an indication that the veteran's 
low back was still symptomatic as of January 1999, continuity 
of symptoms following service, and the fact that Dr. P. has 
linked the veteran's current back problems to his active 
service.  In addition, as the Board noted previously, even if 
the Board were more persuaded by the lack of findings as 
noted by Dr. S., since there are in fact more recent findings 
demonstrating current back disability, at best that opinion 
would serve to place the evidence on the issue in equipoise, 
in which case the veteran would still prevail.  

Therefore, based on all of the foregoing, the Board will give 
the veteran the benefit of the doubt, and find that service 
connection for low back strain is warranted.


ORDER

Entitlement to service connection for low back strain is 
granted.


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


